Citation Nr: 1308164	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  07-03 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the hands and fingers.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected cervical spine disability.

3.  Entitlement to an evaluation in excess of 10 percent for chronic muscle contraction headaches, prior to March 4, 2005.

4.  Entitlement to an evaluation in excess of 30 percent for chronic muscle contraction headaches, from March 4, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2002 and January 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg. Florida. 

The record shows that the Veteran perfected an appeal as to the issue of entitlement to service connection for bilateral knee retropatellar pain syndrome.  Such claim was granted by the RO in a March 2009 rating decision.  The Board notes that such action by the RO is considered a full grant of the benefit sought on appeal and as such, the claim is no longer before the Board for appellate review.

The issue of entitlement to service-connection for bilateral upper extremity radiculopathy, to include as secondary to service-connected cervical spine disability, been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the further delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.
Where VA records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The evidence indicates that the Veteran receives continuous VA outpatient treatment for his headache, cervical spine, and bilateral hand and finger disabilities.  The most recent VA treatment records in the claims file are dated through March 2012.  As there is notice of the existence of additional VA records in existence and not associated with the claims file, those records must be obtained and associated with the claims folder.

VA's duty to assist includes providing a new medical examination when the available evidence is too old or does not provide the appropriate information for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326(a) (2012).  The most recent VA examinations for the Veteran's cervical spine and headache disabilities were conducted in February 2009, more than four years ago.  The examinations do not contemplate the Veteran's additional treatment or reflect the current severity of his symptomatology.  The Board thus finds that it does not have adequate information to evaluate the current severity of the service-connected disabilities.  Accordingly, the RO must provide the Veteran with appropriate examinations. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records from the Miami VA Healthcare System.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available. 

2.   After any additional records are associated with the claims file, provide the Veteran with the appropriate examinations to determine the severity of his service-connected cervical spine disability.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.   If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

3.  After any additional records are associated with the claims file, provide the Veteran with the appropriate examinations to determine the severity of his service-connected headache disability.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.   If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the Veteran's claims should be readjudicated.  If any benefit is not fully granted, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


